            Case 2:19-cv-00626-GMN-BNW Document 26 Filed 12/07/19 Page 1 of 3



 1   RILEY A. CLAYTON
     Nevada Bar No. 005260
 2   rclayton@lawhjc.com

 3
              HALL JAFFE & CLAYTON, LLP
 4                  7425 PEAK DRIVE
                LAS VEGAS, NEVADA 89128
 5                    (702) 316-4111
                    FAX (702)316-4114
 6
     Attorneys for Defendant,
 7   State Farm Mutual Automobile Ins. Co.

 8
                                    UNITED STATES DISTRICT COURT
 9
                                            DISTRICT OF NEVADA
10

11    STEVEN CHANDLER, individually                          CASE NO.: 2:19-cv-00626-GMN-BNW
12                          Plaintiff,                       JOINT REQUEST TO WITHDRAW
                                                             MOTION AND VACATE HEARING DUE
13    vs.                                                    TO SETTLEMENT
14    STATE FARM MUTUAL AUTOMOBILE
      INSURANCE COMPANY, AN Illinois
15    Corporation
16                          Defendants.
17

18           Defendant, State Farm Mutual Automobile Insurance Company (“State Farm”), by and through
19   its counsel of record, Hall Jaffe & Clayton, LLP; and Plaintiff, Steven Chandler, by and through his
20   counsel of record, Rempfer, Mott, Lundy, PLLC and Claggett & Sykes, submit this Joint Request to
21   Withdraw State Farm’s Motion to Set Expert Witness’ Deposition Compensation (ECF No. 23) and
22   Vacate The Hearing on Said Motion, scheduled for December 31, 2019 at 9:30 a.m., pursuant to the
23   Minute Order entered on December 5, 2019 by Magistrate Judge Brenda Weksler (ECF No. 24).
24   ///
25   ///
26   ///
27   ///
28
           Case 2:19-cv-00626-GMN-BNW Document 26 Filed 12/07/19 Page 2 of 3



 1   This matter has settled.

 2       DATED this 6th day of December, 2019.       DATED this 6th day of December, 2019.
 3       REMPFER MOTT LUNDY, PLLC                    HALL JAFFE & CLAYTON, LLP
 4       By: /s/ Joseph N. Mott                      By: /s/ Riley A. Clayton
         Joseph N. Mott, Esq.                        Riley A. Clayton, Esq.
 5       Nevada Bar No. 12455                        Nevada Bar No. 005260
         Scott E. Lundy, Esq.                        7425 Peak Drive
 6       Nevada Bar No. 12435                        Las Vegas, NV 89128
         10091 Park Run Dr., #200
 7       Las Vegas, NV 89145-8868                    Attorneys for State Farm
 8       And
 9       CLAGGETT & SYKES
         Sean Claggett, Esq.
10       Nevada Bar No.
         4101 Meadows Lane, #100
11       Las Vegas, NV 89107
12
         Attorneys for Plaintiff
13

14

15     IT IS SO ORDERED

16     DATED: April
              12/9/1930, 2019
17

18

19     __________________________________________________
20     BRENDA WEKSLER
       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28

                                                 2
           Case 2:19-cv-00626-GMN-BNW Document 26 Filed 12/07/19 Page 3 of 3



 1                                       CERTIFICATE OF SERVICE

 2   Pursuant to Rule 5(b) of the Federal Rules of Civil Procedure, I hereby certify under penalty of perjury

 3   that a copy of the foregoing JOINT REQUEST TO WITHDRAW MOTION AND VACATE

 4   HEARING DUE TO SETTLEMENT was served on the __6th_ day of December, 2019, by United

 5   States mail, postage fully prepaid (with a courtesy copy by email) to:

 6

 7                                          Timothy Trainor, MD
                                    Advanced Orthopedics & Sports Medicine
 8                                           7195 Advanced Way
                                            Las Vegas, NV 89113
 9                                           DReed@aosmlv.com

10
                                __________/s/Alexandria Raleigh____________
11                             An Employee of HALL JAFFE & CLAYTON, LLP

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         3
